Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2020, has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted December 4, 2020, wherein claims 1, 3, 6, and 9 are amended, claims 2 and 8 are canceled, and new claim 21 is introduced.  This application claims benefit of provisional application 62/687287, filed June 20, 2018.
Claims 1, 3-7, and 9-21 are pending in this application.
Claims 1, 3-7, and 9-21 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s statement under 35 USC 102(b)(2)(C) stating that the subject matter of Huang et al. WO2018/112187 was developed under a joint research agreement, has been fully considered and found to be persuasive to remove the rejection of instant claims 1-20 under 35 USC 102(a)(2) for being anticipated by Huang et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 4, 2020, with respect to the rejection of instant claims 1, 4, 5, 12-17, and 20 under 35 USC 103 for being obvious over Manchin et al. EP0301883, has 

Applicant’s amendment, submitted December 4, 2020, with respect to the rejection of instant claims 1, 4, 5, 7, 10, 12-14, 16, 17, 19, and 20 under 35 USC 103 for being obvious over Scheibel et al. US2007/0225191, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the polysaccharide have a certain portion of alpha-1,3 linkages.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 4, 2020, with respect to the rejection of instant claim 18 under 35 USC 103 for being obvious over Manchin et al. EP0301883 in view of Petrovicova et al. US2013/0256182, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the polysaccharide have a certain portion of alpha-1,3 linkages.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted December 4, 2020, with respect to the rejection of instant claims 15 and 18 under 35 USC 103 for being obvious over Scheibel et al. US2007/0225191 in view of Petrovicova et al. US2013/0256182, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the polysaccharide have a certain portion of alpha-1,3 linkages.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unursaikhan et al. (Reference included with PTO-892)
The claimed invention is directed to a polysaccharide defined as an alpha-1,3-glucan being modified with functional groups which can include sulfate groups.  The claims furthermore require that the composition be a fabric care product and/or a home care product.  However, this intended use is not given a clear, limiting definition anywhere in the claims or the specification.  Therefore the term is not seen as imposing further structural limitations on the claimed compositions beyond the polysaccharide itself, and would encompass the polysaccharide as, for example, a pure compound or an aqueous solution.
Unursaikhan et al. discloses an analysis of the alpha-1,3-glucan from Lentinus edodes and preparation of an O-sulfonated derivative. (p. 38 right column second paragraph) An alpha-1,3-glucan as described herein, bearing sulfate groups, falls within the scope of polysaccharides recited in the instant claims.  The degree of substitution of the sulfated polysaccharides is seen to fall within the claimed range of 0.001-3.0. (p. 41 table 1) Furthermore p. 43 table 3 of Unursaikhan et al. discloses molecular weights of the polymers produced which would correspond to degrees of polymerization falling within the scope of claim 12.  During the preparation of the sulfated polysaccharides, (p. 39 left column third paragraph) they were isolated first as aqueous solutions and then as lyophilized powders, forms which could be seen as falling within the intended use of “fabric care product and/or a home care product” recited in the claims, as such forms could be in theory applied for such uses.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 

Claims 1, 3-7, 9-15 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/973324 (reference application, unpublished, cited in PTO-892, herein referred to as ‘324). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘324 anticipate the claimed invention.
Claims 1 and 2 of ‘324 are directed to a composition of a polysaccharide having the same structure as the polysaccharide recited in instant claim 1.  Claim 16 of ‘324 further defines the composition as “a personal care product or an industrial product.” While these claims do not specifically describe the composition as a fabric care or home care product, the difference in intended use is not seen to impart a structural difference which would render these claims patentably distinct from one another.  Dependent claims 3-15 of ‘324 recite the same additional limitations as instant claims 3-7, 9-15, and 21, further anticipating these claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The following rejection of record in the previous action is maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3-7, and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 14, 15, and 17-19 of copending Application No. 16/465385 (reference application, published as pre-grant publication 2020/0002646, of record in previous action, herein referred to as ‘385). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘385 anticipate the claimed invention.
Specifically, base claim 1 of ‘385 claims a composition comprising a poly alpha 1,3 and/or 1,6 glucan substituted with a hydrophobic group and a hydrophilic group.  Claims 2-5 of ‘385 further specify linkage patterns which are the same as instant claims 2-5.  Claims 14 and 15 of ‘385 claim specific decrees of substitution and polymerization which are the same as those recited in the instant claims.  Claims 6, 9, and 10 of ‘385 specify particular functional groups including sulfate, sulfonate, C1-C18 alkyl sulfonate, and thiosulfate falling within the instant claims.  Claims 17-19 of ‘385 claim the same additional ingredients and physical forms and instant claims 13-20.  Furthermore the presence of ingredients such as surfactants, detergent builders, fabric conditioners and the like in instant claim 18 defines the composition in such a way that it is reasonably considered to be a fabric care or laundry detergent as recited in the instant claims.  While a degree of substitution between 0.5-1.5 is not recited in the claims of ‘385, it would have been obvious to one of ordinary skill in the art to determine the specific degree of substitution to use in a composition according to the claimed invention, as there is no evidence of record indicating the criticality of the range recited in the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed in this action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	1/28/2021